Citation Nr: 1000322	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) prior to April 20, 
2009, and to an initial rating in excess of 30 percent for 
the disability from that date.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that assigned an initial rating of 10 percent 
for PTSD, effective from March 20, 2001.  The RO subsequently 
granted an increased rating of 30 percent effective from 
April 20, 2009.

Also on appeal is a September 2003 RO rating decision that 
assigned an initial rating of 20 percent for diabetes 
mellitus, effective from May 2, 2003.

In November 2007 the Board remanded the case for further 
development.

The Board also notes that in a VA Form 9 submitted in May 
2002, which the Board has accepted as a notice of 
disagreement, the Veteran requested a Board hearing at the 
RO.  In a VA Form 9 submitted in August 2004, he indicated 
that he did not desire a Board hearing.  In addition, in a VA 
Form 9 submitted in September 2005, he did not check any of 
the blocks for requesting a Board hearing.  Accordingly, the 
Board has concluded that the Veteran does not desire a Board 
hearing.


FINDINGS OF FACT

1.  Prior to April 20, 2009, the occupational and social 
impairment from the Veteran's PTSD more closely approximated 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.



2.  From April 20, 2009, the occupational and social 
impairment from the Veteran's PTSD has more nearly 
approximated occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than reduced reliability and productivity.

3.  From May 2, 2003 the Veteran's diabetes mellitus has 
required insulin and oral hypoglycemics; it has not 
necessitated the regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating PTSD in excess of 10 
percent prior to April 20, 2009, and in excess of 30 percent 
from that date are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).
 
2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.120, Diagnostic Code 
7913 (2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an initial rating in excess of 20 
percent for diabetes mellitus; he is also seeking initial 
rating for PTSD in excess of 10 percent prior to April 20, 
2009, and rating in excess of 30 percent from that date.  The 
Board will first discuss certain preliminary matters and will 
then address the legal criteria and the facts of the case at 
hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In January 2008, in response to the Board's remand, the 
Appeals Management Center (AMC) sent to the Veteran a letter 
providing all required notice.

Although full VCAA notice was not sent to the Veteran until 
after the initial adjudication of the claims, the Board finds 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STR) and VA and non-VA outpatient records were 
obtained.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim, and the Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Veteran was granted service connection and a 10 percent 
rating for PTSD, effective March 20, 2001, in the January 
2002 rating decision on appeal. 

VA treatment records prior to March 2001 are significant for 
diagnosis of organic affective disorder secondary to 
polysubstance abuse, rule out dysthymic disorder versus major 
depression, and history of polysubstance abuse, intravenous 
heroin, cocaine and alcohol use.  The Veteran was also noted 
to be positive for the human immunodeficiency virus (HIV).

The Veteran received inpatient VA treatment in March 2001 for 
new onset of heavy cocaine use.  The current diagnosis was 
anxiety disorder not otherwise specified (NOS) and history of 
substance abuse.  The current Global Assessment of 
Functioning (GAF) was 40.

The Veteran received inpatient VA treatment in April-May 2001 
for evaluation and treatment of his cocaine, opioid and 
alcohol dependency.  The discharge diagnosis was cocaine 
dependence, opioid dependence, alcohol dependence, and 
anxiety disorder by history.  The current GAF was 50.

A VA Mental Health Clinic (MHC) initial evaluation by a 
psychologist in May 2001 showed a medical history of alcohol 
abuse, substance abuse, and HIV infection as well as PTSD.  
The Veteran had a history of suicide ideation but he denied 
attempt.  With regard to PTSD symptoms, he reported 
experiencing intrusive thoughts daily and frequent dreams and 
flashbacks, exacerbated by related stimuli that he tried to 
avoid.  He endorsed emotional numbness and interpersonal 
distancing, as well as irritability, sleep disturbance, 
significant hypervigilance and increased startle response.  
The psychologist diagnosed PTSD as well as cocaine, heroin 
and alcohol dependence  (abstinent to all since April 2001 
and currently being treated in the substance abuse program) 
and assigned a current GAF score of 55.

The Veteran had a VA PTSD examination in November 2001, 
performed by a psychologist who noted previous treatment and 
diagnoses in detail.  The Veteran reported continued dreams, 
depression, flashbacks and memories associated with stimuli 
such as smells.  He reported frequent intrusive thoughts, 
hyper-startle and irritability; he also stated he used drugs 
and alcohol as a coping mechanism.  He reported some short-
term memory problems and stated he would sometimes spend a 
week indoors in vegetative state; he also reported sleep 
disruption and stated he would awaken four or five times per 
night.  He denied panic attacks or recent suicidal ideation.  
During the interview the Veteran's thoughts were logical and 
coherent, and he was fully oriented.  His speech was grossly 
normal in rate and rhythm.  The examiner diagnosed mild PTSD 
as well as opioid, cocaine and alcohol dependence, reportedly 
in remission since August 2001.  The examiner assigned a 
current GAF SCORE of 65.  (The examiner stated the Veteran's 
most significant deterrence to functioning was polysubstance 
abuse; the estimated GAF score due to PTSD would be about 65 
as the PTSD symptoms appeared to be in the mild-to-moderate 
range.)

The Veteran submitted a Notice of Disagreement (NOD) in May 
2002 in which he asserted he had been taking medication for 
PTSD since 1995.

An administrative decision by SSA in July 2002 granted 
disability benefits for PTSD (primary diagnosis) and for HIV 
infection (secondary diagnosis) effective from March 2001.  A 
supporting statement, apparently by a psychologist, notes the 
Veteran was diagnosed with a substance-induced mood disorder 
(drug and alcohol abuse) and PTSD and states it was not 
possible to separate the effects of the mental illness from 
the effects of the drug and alcohol dependency on the 
Veteran's ability to work.

VA MHC treatment records from May 2002 to May 2003 show 
general absence of suicidal or homicidal ideation but concern 
with health and substance abuse issues.  The Veteran also 
stated his PTSD symptoms were being exacerbated by war news 
from Iraq and Afghanistan.  The GAF scores during the period 
ranged between 51 and 60.

The Veteran received inpatient VA psychiatric treatment in 
May 2003 following a cocaine relapse prompted by stressors 
including declining health due to diabetes and HIV.  The 
Veteran complained of nightmares, decreased enjoyment, and 
decreased motivation and concentration.  He denied suicidal 
or homicidal ideation. He was alert, oriented times three, 
and presented no evidence of psychosis.  The admitting 
diagnosis was cocaine abuse, history of opioid and alcohol 
dependency, and history of anxiety disorder.  The current GAF 
score was 40.

VA MHC treatment records from May 2003 to September 2003 show 
general absence of suicidal or homicidal ideation but 
complaints of increased irritability and anger-management 
problems related to external stimuli were noted.  

The Veteran had a VA psychiatric examination by a 
psychologist in September 2003.  The examiner noted the 
Veteran's history in detail.  The Veteran reported recurrent 
intrusive memories, nightmares, numbing and avoidance 
symptoms, and some memory impairment the examiner stated 
might be due more to years of drug abuse than to PTSD.  The 
Veteran denied sleep problems but endorsed social isolation 
and hypervigilance.  During the interview the Veteran was 
alert and oriented in all spheres.  He reported difficulty 
with concentration and needed to have some questions 
repeated.  The Veteran's memory seemed questionable at times, 
but he completed the psychological testing in an average 
amount of time without stated difficulty.  His speech was 
quick, sometimes low in volume, and sometimes profane.  His 
conversation was generally clear, coherent and goal-oriented.  
His mood was recorded as "pretty good" and his affect was 
generally pleasant but sometimes irritable.  The Veteran 
reported a good appetite and no difficulty sleeping, although 
he endorsed having distressing dreams once or twice per week.  
He reported daytime fatigue that he attributed to his medical 
condition.  He denied episodes of panic and reported no 
obsessions or compulsions.  He endorsed some episodes of 
depression that could last up to two weeks; he denied 
homicidal or suicidal ideation.  The Veteran denied use of 
drugs or alcohol since May 2003.  He reported some outbursts 
of irritability.  The Veteran was able to maintain adequate 
daily hygiene and had no problems with the activities of 
daily living.  No delusions or hallucinations were reported 
or elicited.  Judgment was somewhat impaired, as evidence by 
continued use of substances, and insight was fair.  

The examiner diagnosed cocaine, alcohol and opioid 
dependence, all in reported early remission, and also 
diagnosed chronic mild PTSD.  He assigned a GAF score of 68 
due solely to PTSD, and a GAF score of 50 for all conditions 
combined.  The examiner stated the Veteran appeared to be 
experiencing only a mild amount of distress from PTSD, and 
the current level of PTSD symptoms was similar to, if not 
less than, that reported in the previous examination in 
November 2001.  The Veteran had shown he was able to work 
when clean and sober, and was considered employable and 
competent.

In contrast to the opinion above regarding capacity for 
employment, a December 2003 note by a VA Vocational 
Rehabilitation Specialist states the Veteran was able to 
thrive in a sheltered work environment but would not be able 
to perform full-time or even part-time work in a competitive 
environment.  Part-time community-based employment would be 
limited to an environment with little or no stress.

VA MHC treatment notes from September 2003 to April 2009 
generally show continued concern with substance abuse therapy 
(in remission), vocational rehabilitation and health 
maintenance issues.  In regard to PTSD, the Veteran reported 
some distressing memories and stated war news from Iraq 
tended to exacerbate his symptoms.  The GAF scores during the 
period were in the range of 48 to 55.

The Veteran had a VA psychiatric examination in April 2009 in 
which the examiner, a psychologist, reviewed the claims files 
and performed a battery of psychological diagnostics.  The 
examiner noted the Veteran's history of VA treatment since 
his last examination in September 2003 that showed ongoing 
intrusive recollections of trauma experiences as well as 
ongoing social isolation.  The Veteran stated he continued to 
do "fairly well" at his voluntary assignment in the medical 
library.  The Veteran currently lived with his girlfriend but 
had few outside interests.  The Veteran denied having 
suicidal or homicidal ideation since his last examination and 
stated psychotropic medications were helping with sleep 
discontinuity, aggressive feelings and depression.  The 
Veteran endorsed ongoing intrusive thoughts and avoidance 
symptomatology.  He stated he did not like to be around 
crowds or to be in public places like stores.  He stated he 
avoided people and had few significant attachments; he 
endorsed sleep disturbance but stated it was helped by 
medication.  He also reported irritability.  

During the interview the Veteran did not exhibit any 
impairment of thought process or communication.  He denied 
auditory or visual hallucinations, and no delusions were 
elicited.  There was no evidence of inappropriate, reckless 
or impulsive behavior.  The Veteran was able to maintain all 
aspects of personal hygiene and other basic activities of 
daily living without assistance.  The Veteran was fully 
oriented.  He reported his memory was variable, although both 
long and short-term memory appeared to be grossly intact on 
examination.  The Veteran denied any obsessive or ritualistic 
behavior that would interfere with routine activities.  Rate 
and flow of speech were normal, and the Veteran denied 
symptoms consistent with panic disorder.  He described his 
mood as "half and half" in that he had some days of 
depression but his volunteer job would improve his mood.  He 
endorsed daily feelings of anxiety.  He characterized his 
sleep as "pretty good" on medications.

The examiner diagnosed polysubstance abuse in full remission 
and chronic mild PTSD and assigned a current GAF score of 70.  
The examiner stated the Veteran's PTSD symptomatology 
appeared to be mild in severity, with limited impact on his 
occupational, social and emotional functioning.  The 
Veteran's symptoms would not prevent him from working in a 
supportive, structured environment with moderate 
interpersonal demands.  The reported PTSD symptomatology was 
essentially unchanged from the previous examination.  The 
Veteran was incompetent to manage his own funds, since that 
would likely result in substance abuse relapse, but his 
psychiatric symptoms alone did not render him unemployable.

On review of the evidence above, the Board finds that from 
March 20, 2001 to the present the symptoms of the Veteran's 
PTSD have more closely approximated occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  The Board particularly 
notes that the Veteran's PTSD has been consistently 
characterized by VA examiners as "mild" or "mild-to-
moderate" even though his overall psychiatric impairment as 
due to history of substance abuse has been considerably more 
severe.  The Veteran is shown to take a regimen of continuous 
psychotropic medications, but such regimen is squarely within 
the criteria for a 10 percent rating.

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, 
the various examiners have very clearly distinguished between 
the level of impairment due to PTSD and the overall level of 
impairment attributable to the Veteran's other psychiatric 
problems.  The Board particularly notes the examiners have 
provided different GAF scores to illustrate the severity of 
PTSD symptoms (assigned GAF scores of 65 to 70, and actually 
improving over time) versus  overall impairment (assigned GAF 
scores of 40 to 70, and also improving over time).

The GAF score records the clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  GAF scores from 61 to 70 indicate mild 
symptoms or some difficulty functioning.  Quick Reference, 
supra, pg. 46-47.  Thus, the assignment of GAF scores in the 
range of 65 to 70 for PTSD symptoms supports a conclusion 
that the PTSD was within the criteria for the 10 percent 
rating.

The Board notes that while the GAF score is not the sole 
basis for assigning a disability rating, it provides a 
clinical indicator of the patient's functional ability.  
Rather, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue, and the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).  In this case the GAF scores assigned 
for PTSD are consistent with the Veteran's mild PTSD symptoms 
as detailed by the various examiners.

The evidence of record shows the Veteran's mild PTSD causes 
impairment of occupational and social functioning only during 
periods of particular stress, which is squarely within the 
criteria for the10 percent rating.  A schedular rating of 30 
percent is awarded for symptoms approximating occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but the evidence 
does not show the Veteran's PTSD approximates such 
impairment.

Specific symptoms associated with the 30 percent rating 
include depressed mood, anxiety, suspiciousness, panic 
attacks weekly or less often, chronic sleep impairment, and 
mild memory loss.  In this case the Veteran's PTSD appears to 
cause some degree of anxiety and suspiciousness, but the 
other symptoms are either absent or not associated with PTSD.  

For the reasons above the Board finds the criteria for a 
rating in excess of 10 percent prior to April 20, 2009, and a 
rating in excess of 30 percent from that date are not met.  

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for his 
PTSD and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the Veteran's account of his 
symptoms, in the form of his correspondence to VA.  Although 
the Veteran is competent to report his own overall 
symptomology, he is not competent to distinguish between the 
symptoms attributable to PTSD versus other mental disorders, 
as various examiners have consistently done.

In sum, the Board finds the criteria for increased evaluation 
for PTSD are not met.  Accordingly, the claim must be denied.  
As the evidence preponderates against the claim, the benefit-
of-the-doubt rule is not for application.     

Evaluation of Diabetes Mellitus

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, 
Diagnostic Code 7913.  The rating criteria for DC 7913 are as 
follows. 

A 20 percent rating is warranted for DM requiring insulin and 
restricted diet, or oral hypoglycemic and restricted diet.  

A 40 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  

A 60 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is warranted for DM requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the diabetic process.   

The Veteran is separately service-connected for complications 
of diabetes including peripheral neuropathy of the right and 
left lower extremities, erectile dysfunction, and nuclear 
sclerotic cataract.  As these complications are separately 
rated and are not on appeal, their symptomatology will not be 
addressed below.

In the September 2003 rating decision on appeal, the Veteran 
was granted service connection and a 20 percent rating for 
diabetes mellitus, effective May 2, 2003.

The Veteran received inpatient VA treatment in April 2003 due 
to symptoms consistent with hyperglycemia (thirst, 
polydipsia, polyuria, weakness and blurred vision); at the 
time the Veteran was not on an insulin regimen.  The Veteran 
was noted to have been noncompliant with his medications and 
to have not been monitoring his blood sugar.  The physician's 
plan was to restart the Veteran's oral hypoglycemics and 
initiate sliding-scale insulin coverage.  The Veteran was 
noted to already be on an American Diabetic Association (ADA) 
diet.

A treatment note dated April 19, 2003, shows the Veteran 
asked to begin a regimen of insulin because he was concerned 
oral hypoglycemics would harm his liver; he also felt he 
would be in better control using insulin.  The earliest 
evidence of prescribed twice-daily insulin is a VA treatment 
note dated April 30, 2003. 

A VA treatment noted dated in June 2003 shows a regimen of 
isophane (NPH) insulin twice daily, plus regular insulin 
three times per day as occasion required for control of 
glucose.  VA outpatient treatment notes in September 2003 
show glucose under good control and no change in the previous 
medication regimen.

With his NOD, received in March 2004, the Veteran enclosed 
several internet and treatise articles stating that diabetes, 
if left untreated, can result in complications such as heart 
disease, stroke, blindness, vascular complications in the 
extremities and kidney failure.

In May 2004 the Veteran's insulin was increased in dosage 
because his blood sugars were still not adequately 
controlled.  There is no indication of restriction of 
activities.

The Veteran asserted in his substantive appeal, received in 
August 2004, that his insulin usage had nearly doubled.  He 
also asserted his condition was being monitored by a 
pharmacologist and that his daily routine was becoming 
progressively harder to maintain.

VA diabetes consults in December 2004 and March 2005 noted 
complaints of blurry vision and occasional tingling in the 
feet, but the Veteran denied polyuria, polyphagia, chest 
pain, shortness of breath, abdominal pain, nausea or 
vomiting.  The Veteran was advised to keep a better record of 
his blood sugar level.  There is no indication of restriction 
of activity.

VA diabetes follow-ups in May 2005 and July 2005 noted the 
Veteran's previous good control of his blood sugar had 
recently worsened.  The clinician advised the Veteran to 
increase the dosage of his insulin and to be attentive to 
timing the insulin with meals and bedtime; the clinician also 
noted the Veteran had not attended schedule diabetes 
education class.  There is no indication of restriction of 
activity.

A VA diabetes follow-up in September 2005 showed the Veteran 
had not increased his insulin as previously advised; he 
accordingly had erratic swings in sugar levels throughout the 
day.  He was educated regarding insulin administration and 
advised to increase the dosage; he was also advised to carry 
glucose tablets for use as necessary.  There is no indication 
of restriction of activity.

In November 2005 a VA diabetes follow-up note shows diabetes 
was suddenly under excellent control with single daily shot 
of 70/30 insulin.  The clinician was unable to explain the 
sudden improvement in insulin sensitivity but reduced the 
prescribed regimen to one shot per day.  There is no 
indication of restriction of activity.
 
The Veteran had a VA DM examination in February 2006.  He was 
noted to be on a regimen of 44 units of insulin per day.  He 
was hospitalized once in April 2003 for an episode of 
hypoglycemia.  He currently checked his blood sugar two or 
three times per day.  He would have occasional hypoglycemic 
episodes if he took insulin without eating; he would also 
have daily frequent hyperglycemic episodes involving thirst 
and frequent urination.  He was currently following a 
portion-controlled, low-sugar diet.  In regard to restriction 
of activities, the Veteran stated he was unable to do much of 
anything due to loss of energy.  He reported occasional dark 
urine but denied dysuria.  He reported urinating 8 to 10 
times per night and daytime urination every 2 hours; he also 
reported erectile dysfunction.  He also reported bowel 
urgency with two episodes of incontinence.  The examiner 
performed a clinical examination and noted observations in 
detail.  The examiner diagnosed DM, insulin-dependent for the 
past three years; diabetic neuropathy of the feet; erectile 
dysfunction secondary to diabetes; and fecal and urinary 
incontinence secondary to diabetes.  There was no current 
retinopathy, hypertension or coronary artery disease.  The 
examination report is silent in regard to any regulation of 
activity.

A rating decision in July 2006 granted compensation for 
diabetes-related peripheral neuropathy of the lower 
extremities and erectile dysfunction.

VA diabetes clinic notes dated in 2007 generally show 
diabetes under poor control.  The clinical concern appeared 
to be dietary compliance, as the Veteran was reported to be 
obese and having trouble with portion control.  There is no 
indication of regulation of activity.
  
The Veteran received VA inpatient treatment in August 2007 
for diarrhea with general weakness and respiratory distress.  
The Veteran's diarrhea resolved spontaneously during 
treatment, and there is no indication in the clinical notes 
of any relationship between these symptoms and the Veteran's 
diabetes.

The Veteran presented to the VA ophthalmology clinic in 
January 2008.  The clinician's impression was retinopathy, 
most likely HIV retinopathy versus mild-to-moderate 
nonproliferative diabetic retinopathy (NPDR) or a combination 
of the two.

A VA history and physical (H&P) examination in October 2008 
noted recent treatment for symptoms due to orthostatic 
hypotension; he complained of subsequent continued malaise 
and shortness of breath as well as longstanding constipation.  
There were no urinary complaints.  In regard to diabetes, the 
examiner instructed the Veteran to continue the current 
regimen.  Shortly thereafter the Veteran was identified with 
cirrhosis of the liver and end stage liver disease, and he 
was considered a candidate for a liver transplant.

The Veteran presented to the VA outpatient clinic in February 
2009 complaining of urinary incontinence and malodorous 
urine.  The clinician noted diabetes had improved control 
since the last visit; the impression was urinary tract 
infection and likely pyelo.  The Veteran admitted to cocaine 
use that day, which eliminated him from consideration for a 
liver transplant.  He was followed by urology service for 
symptoms of urinary retention possibly indicative of renal 
dysfunction.

The Veteran had a VA DM examination in April 2009.  The 
examiner reviewed the claims files and noted the Veteran's 
medical history in detail.  The examiner noted current 
regimen of insulin of 48 units three times per day.  The 
Veteran reported good control with current medication regimen 
without side effects.  The Veteran was hospitalized in April 
2003 for hyperglycemia but denied any other hospitalization 
for diabetes-related symptoms.  The Veteran endorsed 
hypoglycemic reactions once or twice per week and stated he 
would feel shaky if he did not eat on a regular basis, but 
food would resolve these symptoms.  He denied symptoms of 
hyperglycemia such as extreme thirst, weight loss or 
diaphoresis.  The Veteran was not following a regimented 
diabetic diet, although he followed portion control and his 
weight was unchanged since his diagnosis.  The Veteran self-
restricted his activities due to neuropathy and generally 
decreased energy but did not limit strenuous activity due to 
fear of hypoglycemic reaction.  The Veteran was seen by his 
diabetic care provider once every three months.  The Veteran 
also complained of generalized loss of strength and decreased 
energy.  

The examiner diagnosed insulin-dependent DM; diabetic 
neuropathy to the feet and erectile dysfunction secondary to 
diabetes; the examiner deferred comment regarding 
retinopathy.  The examiner noted several other pathologies 
not likely related to diabetes, including nephropathy, 
hypertension, and fecal and urinary incontinence.  The 
examiner stated coronary artery disease, peripheral vascular 
disease and diabetic skin condition were not found on 
examination. 

The Veteran also had a VA eye examination in April 2009 in 
which the examiner noted previous impression of mild diabetic 
retinopathy that had apparently resolved.  On examination 
there was no current retinopathy of either eye; however, 
there was a 1+ nuclear sclerotic cataractous change 
bilaterally.  The examiner stated it was at least as likely 
as not the early bilateral nuclear sclerotic cataractous 
change was caused by or a result of DM.  (The RO subsequently 
granted service connection for nuclear sclerotic cataract by 
a rating decision in June 2009).

In May 2009 the Veteran went on a three-day cocaine binge; 
the clinician noted glucose levels were elevated but the 
Veteran would resume insulin after his diet was returned to 
normal.

Based on the evidence above the Board finds the Veteran is 
shown to require insulin and restrictive diet, which meets 
the criteria for the current 20 percent rating.  However, 
there is no evidence the Veteran's DM has required regulation 
of activities, defined as avoidance of strenuous occupational 
and recreational activities.  The Veteran has stated he is 
unable to participate in strenuous activities due to fatigue 
and malaise, but the Veteran does not assert, and the medical 
evidence of record does not show, that he has ever been 
advised that strenuous activities could cause complications 
of his diabetes.

The Veteran has asserted he should receive higher evaluation 
because during the course of the appeal he has required 
increasing dosages of insulin.  However, the dosage and 
frequency of injections are not factors in the applicable 
rating criteria.  The sole factor in establishing entitlement 
to the next higher schedular rating is restriction of 
activities, which is not shown in this case.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The record reflects the Veteran has not required frequent 
hospitalizations for his DM, the manifestations of the DM are 
not in excess of those contemplated by the schedular 
criteria, and there is no indication the average industrial 
impairment from the DM would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Based on the evidence and analysis above the Board finds the 
criteria for an initial evaluation in excess of 20 percent 
for DM are not met.  Accordingly, the claim must be denied.  
As the evidence preponderates against the claim the benefit-
of-the-doubt rule is not for application.     


							(CONTINUED ON NEXT PAGE)




ORDER

An initial rating for PTSD in excess of 10 percent prior to 
April 20, 2009, and in excess of 30 percent from that date is 
denied.

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


